
	
		II
		110th CONGRESS
		1st Session
		S. 809
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2007
			Mr. Sununu (for himself,
			 Mrs. Dole, Ms.
			 Snowe, Mr. Chambliss,
			 Mr. Thune, and Mrs. Hutchison) introduced the following bill; which
			 was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the United States Housing Act of
		  1937 to exempt qualified public housing agencies from the requirement of
		  preparing an annual public housing agency plan.
	
	
		1.Short titleThis Act may be cited as the Small
			 Public Housing Authorities Paperwork Reduction Act.
		2.Public housing agency
			 plans for certain qualified public housing agencies
			(a)In
			 GeneralSection 5A(b) of the
			 United States Housing Act of 1937 (42
			 U.S.C. 1437c–1(b)) is amended by adding at the end the following:
				
					(3)Exemption of
				certain phas from filing requirement
						(A)In
				generalNotwithstanding
				paragraph (1) or any other provision of this Act—
							(i)the requirement under paragraph (1) shall
				not apply to any qualified public housing agency; and
							(ii)except as provided in subsection (e)(4)(B),
				any reference in this section or any other provision of law to a public
				housing agency shall not be considered to refer to any qualified public
				housing agency, to the extent such reference applies to the requirement to
				submit an annual public housing agency plan under this subsection.
							(B)Civil rights
				certificationNotwithstanding
				that qualified public housing agencies are exempt under subparagraph (A) from
				the requirement under this section to prepare and submit an annual public
				housing plan, each qualified public housing agency shall, on an annual basis,
				make the certification described in paragraph (16) of subsection (d), except
				that for purposes of such qualified public housing agencies, such paragraph
				shall be applied by substituting the public housing program of the
				agency for the public housing agency plan.
						(C)DefinitionFor purposes of this section, the term
				qualified public housing agency means a public housing agency
				that—
							(i)administers—
								(I)500 or fewer public housing dwelling units;
				or
								(II)any number of vouchers under section 8(o)
				of the United States Housing Act of
				1937 (42 U.S.C. 1437f(o)); and
								(ii)is not designated under section 6(j)(2) as
				a troubled public housing
				agency.
							.
			(b)Resident
			 ParticipationSection 5A of
			 the United States Housing Act of 1937
			 (42 U.S.C. 1437c–1) is amended—
				(1)in subsection (e), by inserting after
			 paragraph (3) the following:
					
						(4)Qualified
				public housing agencies
							(A)In
				generalExcept as provided in
				subparagraph (B), nothing in this section may be construed to exempt a
				qualified public housing agency from the requirement under paragraph (1) to
				establish 1 or more resident advisory boards. Notwithstanding that qualified
				public housing agencies are exempt under subsection (b)(3)(A) from the
				requirement under this section to prepare and submit an annual public housing
				plan, each qualified public housing agency shall consult with, and consider the
				recommendations of the resident advisory boards for the agency, at the annual
				public hearing required under subsection (f)(5), regarding any changes to the
				goals, objectives, and policies of that agency.
							(B)Applicability
				of waiver authorityParagraph
				(3) shall apply to qualified public housing agencies, except that for purposes
				of such qualified public housing agencies, subparagraph (B) of such paragraph
				shall be applied by substituting the functions described in the second
				sentence of paragraph (4)(A) for the functions described in
				paragraph (2).
							(f)Public
				Hearings
						;
				and
				(2)in subsection (f) (as so designated by the
			 amendment made by paragraph (1)), by adding at the end the following:
					
						(5)Qualified
				public housing agencies
							(A)RequirementNotwithstanding that qualified public
				housing agencies are exempt under subsection (b)(3)(A) from the requirement
				under this section to conduct a public hearing regarding the annual public
				housing plan of the agency, each qualified public housing agency shall annually
				conduct a public hearing—
								(i)to discuss any changes to the goals,
				objectives, and policies of the agency; and
								(ii)to invite public comment regarding such
				changes.
								(B)Availability of
				information and noticeNot
				later than 45 days before the date of any hearing described in subparagraph
				(A), a qualified public housing agency shall—
								(i)make all information relevant to the
				hearing and any determinations of the agency regarding changes to the goals,
				objectives, and policies of the agency to be considered at the hearing
				available for inspection by the public at the principal office of the public
				housing agency during normal business hours; and
								(ii)publish a notice informing the public
				that—
									(I)the information is available as required
				under clause (i); and
									(II)a public hearing under subparagraph (A)
				will be conducted.
									
				
